Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 1 of 10 PageID 137




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 MICHAEL MORA,

                Plaintiff,

 v.                                               Case No: 2:21-cv-430-SPC-MRM

 ROYAL PALM COUNTRY
 CLUB OF NAPLES, INC.,

                Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Plaintiff Michael Mora’s Motion to Remand (Doc. 15)

 and Defendant Royal Palm Country Club of Naples’ (“RPCC”) response in

 opposition (Doc. 17). The Court grants the Motion and sends the case back to

 state court.

                                    BACKGROUND

        This is a case about an employee’s termination. More specifically, the

 issue is whether RPCC fired Mora in retaliation for reporting acts he believed

 to be unlawful, in violation of the Florida Whistleblower Act (“FWA”).




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 2 of 10 PageID 138




       Mora worked at RPCC for nearly four months. About two months in, a

 RPCC member harassed Mora in public. Around then, the member made

 abusive remarks to RPCC’s female employees, making them uncomfortable.

 Shortly after Mora’s incident, he warned RPCC supervisors of the member and

 threatened to call the police if the behavior persisted. It did. And a female

 RPCC employee independently objected. When the member again accosted

 Mora at RPCC weeks later, it was so bad a witness was afraid the member

 would physically attack Mora.

       Shortly after this second incident, Mora objected to his supervisors that

 RPCC’s actions violated both state and federal law. Mora also said he would

 seek a restraining order against the member. Within a few days, RPCC asked

 Mora to resign. Mora refused, so RPCC fired him.

       The complaint alleges one count of FWA unlawful retaliation. While this

 is a state-law claim, RPCC removed from state court under federal-question

 jurisdiction. Now, Mora wants to go back.

                             LEGAL STANDARD

       A defendant may remove a case from state court when the federal court

 has original jurisdiction. 28 U.S.C. § 1441(a). The burden is on the removing

 defendant to show federal jurisdiction. Leonard v. Enter. Rent. a Car, 279 F.3d

 967, 972 (11th Cir. 2002). If a federal court lacks subject-matter jurisdiction,

 it must remand immediately.        28 U.S.C. § 1447(c).     As removal raises




                                        2
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 3 of 10 PageID 139




 “significant federalism concerns,” courts interpret removal statutes strictly

 and resolve all jurisdictional doubts in favor of remand. Univ. of S. Ala. v. Am.

 Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).

                                 DISCUSSION

       Federal courts have limited jurisdiction. Home Depot U.S.A., Inc. v.

 Jackson, 139 S. Ct. 1743, 1746 (2019). Lower federal-court jurisdiction is

 limited even more to “subjects encompassed within a statutory grant of

 jurisdiction,” meaning “district courts may not exercise jurisdiction absent a

 statutory basis.”   Id. (cleaned up).   Congress authorized federal-question

 jurisdiction, which applies to “all civil actions arising under the Constitution,

 laws, or treaties of the United States.” 28 U.S.C. § 1331. Cases can arise under

 federal law in one of two ways. Gunn v. Minton, 568 U.S. 251, 257 (2013). A

 “vast majority” of federal-question cases rest on causes of action created by

 federal law. Merrell Down Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986).

       Pure state-law claims may also arise under federal law. Grable & Sons

 Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312-13 (2005). The

 Supreme Court cautioned that the category of cases in which “arising under”

 jurisdiction still lies—even without a federal cause of action—is “special and

 small.” Gunn, 568 U.S. at 258 (citation omitted). More often than not, a state-

 law claim will not confer jurisdiction on federal courts. For a state-law claim




                                         3
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 4 of 10 PageID 140




 to arise under federal law (and provide federal jurisdiction), a federal issue

 must pass this test,

       (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)
       capable of resolution in a federal court without disrupting the
       federal-state balance approved by Congress.

 Id.   Satisfaction of each factor confirms jurisdiction exists because of the

 “serious federal interest in claiming the advantages thought to be inherent in

 a federal forum.” Grable, 545 U.S. at 313. Yet the general pleading rules still

 apply, so the face of “a well-pleaded complaint” must call for the “resolution of

 a substantial question of federal law.” City of Chi. v. Int’l Coll. of Surgeons,

 522 U.S. 156, 163-64 (1997) (citation omitted).

       As RPCC fails to satisfy the four-part Grable test, remand is fitting.

 A. Necessarily Raised

       First, the case must necessarily raise a federal issue. Mora’s claim rests

 on a provision of the FWA which prohibits employers from taking retaliatory

 personnel actions against employees who “objected to, or refused to participate

 in, any activity, policy, or practice of the employer which is in violation of a

 law, rule, or regulation.” Fla. Stat. § 448.102(3). Mora contends that a federal

 issue was not raised; RPCC disagrees. To be sure, Mora’s claim could succeed

 if RPCC fired him for objecting to violations of federal law, and the Complaint

 references Title VII and the Occupational Safety and Health Act (“OSHA”).

 That said, Mora’s claim does not depend on federal law. Mora’s complaint also




                                         4
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 5 of 10 PageID 141




 references Florida Statute § 843.06 and FCRA. So he could succeed on his

 unlawful retaliation claim without reaching the federal issues. In other words,

 it doesn’t appear the Complaint necessarily raised federal issues.

       RPCC argument is twofold: FWA claims succeed only if plaintiff can

 show an actual violation of the law; so Mora must prove an actual violation of

 Title VII or OSHA. Assuming without deciding RPCC’s first argument is true,

 it still fails on the second point.   Mora’s complaint also alleges state-law

 violations, which could support liability. Again, in this case, Mora need not

 prove an actual violation of a federal law to succeed on his FWA claim.

       In Grable, plaintiff filed a quiet title action against the Internal Revenue

 Service (“IRS”) in state court, alleging he had inadequate notice—as defined

 by federal law—before the IRS seized his property. Grable, 545 U.S. at 311.

 The Court noted the issue of notice was federal, and an “essential element” of

 the plaintiff’s quiet title claim. Id. at 314-15. Here, RPCC cannot say the

 federal issues were essential elements of Mora’s claim. Indeed, a court could

 resolve his claim without deciding OSHA or Title VII violations.

       Because the federal issues are not necessarily raised, RPCC falls at the

 first hurdle.   But even assuming RPCC could show federal issues were

 necessarily raised, it fails further down the line.

 B. Actually Disputed

       Second, the parties actually dispute the federal issue.




                                         5
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 6 of 10 PageID 142




 C. Substantiality

       Third, the federal issue must be substantial. Because the federal issues

 are not substantial, they cannot confer jurisdiction.

       The significance of a federal issue to the parties in the suit “is not

 enough.” Gunn, 568 U.S. at 260. Instead, courts look “to the importance of the

 issue to the federal system as a whole” in determining substantiality. Id.

 (emphasis added). The Supreme Court identified several guideposts that more

 likely make a federal question substantial: (1) pure questions of law; (2)

 questions that will control in other cases; and (3) questions in which the

 government has a strong interest to litigate in federal court. MDS (Canada)

 Inc. v. Rad Source Tech., Inc., 720 F.3d 833, 842 (11th Cir. 2013). None of those

 guideposts are present.

       First, the issue here is not a pure question of law. See id. In Grable, the

 Supreme Court considered a “pure issue of law,” settling “once and for all” the

 lawfulness of the IRS’s notice procedure before seizing property to satisfy tax

 deficiencies. Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677,

 699-701 (2006) (citation omitted) (interpreting Grable). As the meaning and

 interpretation of important federal law was “the only legal or factual issue

 contested,” Grable “sensibly” belonged in federal court. Grable, 545 U.S. at

 315. Here, however, the parties dispute several key facts. Mora alleges (1) he

 was repeatedly harassed by the member; (2) RPCC knew the member made




                                        6
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 7 of 10 PageID 143




 female employees uncomfortable; (3) Mora complained twice to RPCC about

 the member; and (4) Mora’s complaints led to his firing. RPCC denies all these

 allegations. So there are many factual disputes on Mora’s claim (i.e., this case

 does not present a pure question of law).

          Second, a state court’s resolution of this case will not control many other

 cases.     State court interpretation of federal statutes here would not bind

 federal courts. Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1301

 (11th Cir. 2008). And Mora’s claim is “heavily fact-bound,” meaning it is

 unlikely to control any future cases. Rad Source, 720 F.3d at 842. What’s

 more, there is no guarantee a state court would even get to the federal issues.

 Mora’s Complaint only makes a “bare mention” of Title VII and OSHA; it fails

 to reveal which federal violations Mora claims; and it does not state which

 factual allegations Mora contends would constitute a violation; put simply, he

 has “failed to allege facts showing a substantial federal question.” Cornelius v.

 U.S. Bank Nat’l Ass’n, 452 F. App’x 863, 866 (11th Cir. 2011) (emphasis added).

          Third, there is no strong governmental interest for litigating this case in

 federal court. See Rad Source, 720 F.3d at 842. Nothing challenges the validity

 of the federal statutes. Nor does anything affect the government’s ability to

 vindicate its interests. The quintessential cases on this subject each presented

 “a serious federal interest in claiming the advantages thought to be inherent

 in a federal forum.” Grable, 545 U.S. at 313; see also Smith v. Kan. City Title




                                           7
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 8 of 10 PageID 144




 & Tr. Co., 255 U.S. 180, 201 (1921). In Grable, the legality of IRS procedures

 in seizing and selling delinquent taxpayer property was at issue, implicating a

 substantial federal revenue stream. 545 U.S. at 310-11. Likewise, in Kansas

 City Title, the federal issue presented was “the constitutional validity of an act

 of Congress.” 255 U.S. at 201. Here, the Court struggles to see any strong

 governmental interest in having a run-of-the-mill employment retaliation case

 decided in federal court.

       At most, RPCC showed a “mere need to apply federal law in a state-law

 claim.” Grable, 545 U.S. at 313. But that is not enough. RPCC has not met

 its burden of establishing the federal issue is so substantial that it warrants

 usurping a state court’s jurisdiction over a state-created claim.

 D. Federal-State Balance

       Finally, resolving the federal issue must not upset the federal and state

 balance of judicial duties. Even a raised, disputed, and substantial federal

 issue will not open the “arising under” door if it would be “disruptive” to

 federalism concerns. Grable, 545 U.S. at 313. Here, it would cause major

 disruption.

       Outside narrow exceptions like Grable, the line between federal and

 state jurisdiction is clear: state-law claims involving non-diverse parties belong

 in state court. As the master of his claim, Mora was free to plead only a state-

 law claim. To exercise jurisdiction here would eviscerate the line between




                                         8
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 9 of 10 PageID 145




 federal and state jurisdiction. In Grable, resolving the case in federal court

 had a “microscopic effect on the federal-state division of labor.” Id. at 315. To

 find jurisdiction here would have staggering implications. The Court would

 open the floodgates not just to FWA claims hinging on violations of Title VII or

 OSHA, but to FWA claims hinging on violations of any federal law, rule, or

 regulation.   This would disrupt the balance of federal and state judicial

 responsibilities. And the Court won’t be the ringleader of that circus.

 E. Conclusion

       At bottom, Mora’s claim does not fall within the “special and small

 category” of state-law actions that arise under federal law. See Empire, 547

 U.S. at 699. Without jurisdiction, the Court grants the Motion and remands.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Motion to Remand (Doc. 15) is GRANTED for lack of

 subject-matter jurisdiction.

       1. The case is REMANDED to the County Court of the Twentieth

          Judicial Circuit in and for Collier County, Florida.

       2. The Clerk is DIRECTED to transmit a certified copy of this Order to

          the Clerk of that Court.

       3. The Clerk is DIRECTED to terminate any pending motions or

          deadlines and close this case.




                                           9
Case 2:21-cv-00430-SPC-MRM Document 18 Filed 07/21/21 Page 10 of 10 PageID 146




       DONE and ORDERED in Fort Myers, Florida on July 21, 2021.




 Copies: All Parties of Record




                                      10
